Citation Nr: 1327566	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  06-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Ft. Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2006, a videoconference hearing was held before the undersigned; a transcript is associated with the claims file.  In July 2007 and in July 2009, the case was remanded for further development.  In June 2011, the Board received additional evidence with a waiver of RO initial review.  In September 2011, the Board secured a Veterans Health Administration (VHA) medical advisory opinion in this matter.  The Veteran was provided a copy of the opinion, and in January 2012 submitted a statement disputing the significance of several facts noted.  In February 2012, the Board upheld the RO's decision to deny service connection for a low back disability.  The Veteran appealed that decision to the Court.  In August 2012, the Court issued an order that vacated the July 2011 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in an August 2012 Joint Motion for Remand (Joint Motion) by the parties.

The Board's prior remands and the Board's vacated prior decision (along with the RO's statement of the case and supplemental statements of the case) indicated that the service connection issue on appeal was being reviewed on the merits, while also identifying the appeal as arising from a June 2005 RO rating decision.  At this time, the Board notes that the June 2005 RO rating decision actually denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for a low back disability.  A June 2004 RO rating decision was the original RO adjudication of the service connection issue on appeal.  The Board has given careful consideration to how to proceed at this time, to include whether it is necessary to recharacterize the issue on appeal as a petition to reopen the previously denied low back claim.  However, the Board notes that there is no prejudice to the appellant by continuing to address the merits of this issue as the Board's vacated February 2012 decision characterized the matter.  The Board's February 2012 decision's analysis of the merits of this claim was the subject of the Joint Motion and the Court's Order in this case; neither the Veteran nor the Court expects or has contemplated that the Board may now recharacterize the issue as a petition to reopen a previously denied claim, and to do so at this time may present unwarranted surprise and confusion.  The most reasonable course at this time is to recognize that the issue on appeal has been deemed reopened by the Board's February 2012 decision.  

The Board observes that there is no prejudice to the Veteran in his being granted the Broad scope of a merits review.


FINDING OF FACT

A low back injury in service resolved without residual pathology; the Veteran's current low back disabilities were not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that any current low back disability is related to his service, including as due to an injury sustained therein.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  October 2003 and April 2005 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), and postservice VA and private treatment records are associated with his claims file.  He was afforded VA examinations in April 2004 and in April 2008.  The Board finds that the directives of the Board's prior remands have been substantially completed.  In September 2011, the Board secured a Veterans' Health Administration (VHA) medical advisory opinion in the matter.  The August 2012 Joint Motion found this opinion to be inadequate.  Accordingly, in May 2013, the Board obtained a new VHA medical advisory opinion to adequately address the matter.  The Board finds the new May 2013 VHA medical advisory opinion to be adequate; it presents a competent expert's analysis informed by review of the claims-file and accompanied by a discussion of the rationale.  The Veteran was provided a copy, and afforded opportunity to respond.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases (including DJD/arthritis), may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: A layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims his current back disability stems from a back injury he sustained in service during the winter of 1968/1969.  His STRs reveal that in April 1969 he was seen/treated for low back muscle strain.  In May 1969 it was noted that his low back problem was slowly improving.  In October 1970 he was evaluated and treated for low back tenderness and muscle spasm.  In January 1971 he sustained another back strain; at that time, he reported a history of gradual onset of lower back soreness.  The impression was low back strain.  On December 1971, service separation examination he denied complaints of recurrent back pain; the spine was normal on clinical evaluation.

Private postservice treatment records from 1987 to 2001 include a May 1994 progress report which notes the Veteran's complaint that he has had chronic low back pain "for years."  May 1994 lumbar spine x-rays revealed mild DJD.  In January 2002 the Veteran was seen at a VA outpatient clinic and reported low back pain on and off for thirty years.  The assessment was low back pain.

In an October 2003 letter, Dr. BG noted that the Veteran had been his patient for approximately fifteen to twenty years and had been treated for a low back condition "over the years" with several modalities.  (The Veteran has asserted, including in a September 2007 written statement, that "Dr. [BG] supplied a statement confirming my treatment under his care from the early 1970s."  However, the October 2003 letter from Dr. BG only indicates treatment since sometime between 1983 and 1988, and does not identify any time of onset of back problems.)  In an October 2003 letter, Dr. DK noted that the Veteran had been under his care for back pain for a few years.

On April 2004 VA examination, the examiner noted that the claims file was reviewed and the Veteran was examined.  The Veteran reported an injury to his back in 1969 and stated that he has had problems since.  The diagnosis was degenerative arthritis of the low back with some symptoms of radiculopathy.  The examiner opined that the Veteran's current low back disability was not likely due to the two episodes of low back pain documented in service.  Her rationale was that the Veteran had symptoms of lumbar radiculopathy, which were not present in service.  Also, there was no documentation of frequent visits to the clinic in service for evaluation or treatment of low back pain, which would be expected if the current symptoms had existed unabated since service.  The examiner noted additionally, that the Veteran had been treated for diffuse musculoskeletal complaints including the shoulders and neck over the years; and the spondylotic changes seen on the CT [computed tomography] scan from 1994 were of no consequence.


Witness lay statements from V.N.G. (dated in May 2005)  and R.S. (undated, most recently submitted in June 2009) present the recollection of fellow servicemen that the Veteran experienced back problems during service and sought medical care on different occasions.  A July 2005 lay statement from the Veteran's daughter describes recollection of the Veteran teaching her to walk on his back; she expresses uncertainty as to the timing but "we seem to think that it was when I was approximately 4-5 years of age," or in the mid-1970s.  An October 2008 statement from a former co-worker (1972-1980) wrote that he and the Veteran were both patients of a General Motors company doctor from whom the Veteran received treatment for a back injury.  In another October 2008 statement, the Veteran's former supervisor (1973) noted that he always had problems with his back and he was often on light duty prescribed by the company doctor.

In November 2006 the Veteran submitted a private opinion from B.G., D.O. to the effect that: "After reviewing medical records, it is my opinion that [the Veteran's] back injury represents an injury [that] originated while serving in the Air Force from September 1968 to January 1972."

On April 2008 VA examination of the lumbar spine, the Veteran reported lumbar pain onset after lifting a tool box in service in 1969.  X-rays of the lumbar spine showed multi-level spondolytic changes including in the lower T-spine.  The impression was DDD, result of normal aging process, onset preceding lifting event in 1969.  On September 2008 VA examination, the examiner opined that he did not believe that the Veteran's current back disability was related to a lifting injury in service.  The examiner stated, "progressive arthritic changes with age in this man's spine are not caused as the result of the back sprain of 5/2/1969."

On January 2009 medical chart review, a VA RN opined that it was less likely than not (less than 50/50 probability) that the Veteran's current lumbar spine disorder was caused by or related to the episodes of back strain documented during his military service.  She commented that the Veteran's isolated episodes of back pain during military service were caused by sprains of the soft tissue, which is a relatively common occurrence in the adult-working population.  She stated that such strains/sprains would not have been significant enough to cause degenerative disc disease in later life.  She noted that the first evidence of degenerative disc disease was in 1994, which was 22 years after discharge from service and during that gap the Veteran engaged in a physically demanding lifestyle (as documented in his private sector medical records).  She opined that the Veteran's current back disorder was caused by the aging process coupled with occupational strain from a physically demanding lifestyle.

In a June 2009 letter, the Veteran's chiropractor, D.S. noted that the Veteran had been his patient since February 2006 and had a previous documented case of DDD at the L5-S1 region of his lumbar spine.  It was noted that the Veteran's initial lumbar spine injury occurred during his military service in 1969.  Dr. D.S. indicated that the Veteran had requested that he clarify if an injury in the military could have caused the DJD in his lumbar spine leading to his mechanical back pain, and opined that the injury in 1969 would have led to years of abnormal joint mechanics, which led to early degenerative changes such as documented in the Veteran's case.

In a written statement the Veteran explains that he did not complain or mention his back disorder at the time of discharge from service because he did not want to jeopardize his leave of absence from his former employer.  He stated that his leave was granted for four years and a delay in his discharge may have affected his opportunity to return to his job.  He stated that he returned to work for his former employer in January 1972 and remained employed with them until 1980.  During that period he continued to have relapses with his back.

In June 2011, a private medical consultant, AMG, MD/MPH, reviewed the Veteran's claims file/pertinent medical records at the Veteran's request and opined: 

Low back pain is quite a complex condition involving bones, muscles, tendons, discs, nerves, blood vessels and other soft tissue.  The degree and nature of the injury often predicts the extent of instability of these structures and in some cases can result in a chronic back condition that predispose to the development of further injury.  It is difficult to determine with any degree of certainty the degree of injury that was sustained during service when the Veteran lifted heavy objects and subsequently heard a pop, and felt something rip or tear in his lower back.  However, it is reasonable to conclude that such an injury, that required several visits and ongoing treatment during service and ongoing treatment subsequent to discharge was significant.  Back injury could result in self-limiting conditions that resolve over a short period of time, as well as, it can affect the musculature resulting in a chronic condition and some could affect the integrity of the bony structures and discs and predispose to early degenerative changes.

In conclusion, the medical evidence of record and lay evidence revealed that the Veteran suffered a back injury during service requiring numerous visits for treatment.  The lay evidence suggests that the Veteran engaged in physically demanding activities during service. . . .  The radiological findings are consistent with lumbar degenerative joint disease, herniated nucleus pulpous, and moderate to high-grade spinal stenosis.  It is reasonable to conceive of the in-service injury, as described by the Veteran, potentially impacting the spine, resulting in pathologic changes over a period of time and predisposing to recurrent episodes of low back pain.  I therefore concur with D.S., D.C. that it is at least as likely as not that the Veteran's in-service low back injury resulted in a chronic back condition with subsequent radiological changes seen in the spine.

Because of the conflicting medical evidence in the matter of a nexus between the Veteran's current low back disability and his service/back complaints noted herein, and because the opinions either do not include an explanation of rationale or the rationale in the conflicting opinions does not address the same factors, further medical guidance was needed and the Board sought a VHA medical advisory opinion.  The first such opinion was received in September 2011.  However, the August 2012 Joint Motion found that such opinion to be inadequate, warranting a new medical opinion.  Initially, the Joint Motion found that the September 2011 VHA opinion was based upon an inaccurate factual premise in that the opinion cited "numerous episodes of treatment of for [sic] low back pain over the past 40 years," including post-service treatment records which show: "that the Veteran engaged in physically demanding work (heavy landscaping, working as a mover), performed physical activities (moving a pool table), and suffered trauma (falling off of a roof), all of which were associated with medical treatment for back pain."  The Joint Motion holds that, contrary to the VHA examiner's finding, the record reflects that the Veteran did not obtain treatment for his back associated with the cited activities and events.  The Joint Motion notes treatment shown for other parts of the Veteran's body associated with the cited activities and events, but found that no treatment for the back was shown.  The Joint Motion found that the VHA medical opinion was inadequate because it did not include an accurate picture of the Veteran's past treatment for a back disability.

The Joint Motion also found the September 2011 VHA opinion to be inadequate because the examiner listed "back pain" as one of the diagnoses supported by the evidence but did not identify the underlying cause of the back pain.  Finally, the Joint Motion found that the September 2011 VHA opinion was inadequate because the examiner's medical analysis did not sufficiently connect the findings with the ultimate opinion.  Accordingly, the Board sought to have the author of the September 2011 VHA opinion present a clarifying addendum to address these concerns.  Ultimately, however, VHA produced a new medical opinion in May 2013 from a different expert (professor of neurosurgery and neurobiology) based upon new review of the information and evidence of record.  The Board finds the new May 2013 VHA medical expert's opinion to be adequate for appellate review, including with attention to the Joint Motion's concerns regarding the prior September 2011 VHA opinion.

The new May 2013 VHA medical opinion reflects thorough review of the claims-file as discussed in the opinion's significant discussion of the pertinent history in this case.  Based upon the available information, the VHA expert explains that:

[t]here are two unambiguous and specific medical diagnoses.  The first is lumbar myofascial strain, which [the Veteran] experienced during his military service on at least 3 occasions....  The second medical diagnosis is spontaneous lumbar degenerative disease (ie, DJD) or osteoarthritis of the spine, usually termed spondolysis.  This was first diagnosed in 1994 (on a lumbar film) with mild spondolysis, at age 45, and was appreciably worse by 2004, as documented on the lumbar CT scan at age 55.

The May 2013 VHA expert explains clearly that "the degree of lumbar DJD noted on [the Veteran]'s radiographic studies are completely expected based on his age at the time of each study, regardless of any symptoms associated with the underlying DJD."

The May 2013 VHA expert concludes that "[t]he initial episodes of lumbar myofscial strain are clearly due to his 3 episodes of injury in the service," and that "the later onset of spontaneous lumbar DJD after age 45 is completely unrelated to any previous injury in the military and is purely expected as a function of age and genetics rather than any history of trauma or injury...."  The VHA expert goes on to discuss that "[t]he primary ambiguity in [the Veteran]'s situation is whether or not his claimed persistent low back pain in related to his short-lived lumbar myofascial strain episodes in the military."  Citing that "the only episode of documented low back treatment (amongst his extensive notes) was in 1994, associated with a knee injury, and there are no later notes to suggest the low back pain was persistent," the VHA expert reasons that "[t]his is 23 years after leaving the military, suggesting a separate issue."  The VHA expert notes that "[t]he anecdotal supporting letters offered by his long-term PCP and chiropractor are solely testimonials and are not supported by any medical records."  The VHA expert cites that "at the time of his military exit he specifically indicated the absence of low back pain."  The VHA expert explains that from pertinent medical studies "[t]here is now considerable evidence that later development of spine arthritis is unrelated to previous lumbar myofascial strain or injuries, particularly twin studies with discordant experience (Battie et al, 2009; Hancock et al, 2010)."  The VHA expert asserts that "from a medical perspective the two separate diagnoses of lumbar myofascial strain and lumbar DJD/arthritis are not related in any significant or meaningful way."  The VHA medical opinion includes attachments of pertinent medical study abstracts for reference.


The May 2013 VHA expert summarizes his analysis as finding that:

[The Veteran] experienced at least 3 episodes of lumbar myofascial strain during his 4 years of military experience.  These episodes resolved as expected with minimal medical intervention and were completely resolved by the time of his discharge in 1971....  It is medically very unlikely that any form of lumbar myofascial strain would lead to the ordinary, severe arthritis later in life which [the Veteran] demonstrated by 2004.  It is important to separate the two diagnoses of lumbar myofascial strain and lumbar DJD/arthritis, which are not related in any way, though of course lumbar DJD/arthritis can lead to symptoms of low back pain....

The evidence of record establishes that the Veteran currently has chronic disability of the low back.  Although his STRs note he sustained low back muscle strains, they are silent for any bony pathology and silent for any suggestion of chronic disability or residuals.  Significantly, on service separation examination the Veteran's spine was normal and no pertinent complaints were noted.  This strongly suggests that neither the Veteran nor trained medical professionals believed that he had any chronic back disability at the time of his separation from military service.  The Board has considered the Veteran's explanation that he remained silent regarding his back at separation because he did not want to jeopardize his return to employment where he had a leave of absence.  However, that explanation is self-serving and not credible.  The Board has also considered the lay statements submitted in support of the Veteran's claim.  Those statements are not considered incredible; however, while they support that the Veteran had back problems in service and in his postservice employment, they do not corroborate that he had continuous postservice problems with his back.  Furthermore, the evidence does not show that DJD was manifested [to a compensable degree] in the first postservice year.  The earliest postservice medical documentation of a back disability is in a 1994 progress note.  In summary, the Veteran's account of postservice continuity of symptomatology is inadequately supported by corroborating evidence; of itself it is self-serving and not credible.  Accordingly, service connection for the Veteran's current back disability on the basis that it became manifest in service, and persisted, is not warranted.  As there is no evidence that DJD of the spine was manifested in the first postservice year, service connection for such pathology on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.

What remains for consideration is whether in the absence of continuity of symptomatology there is a nexus between the Veteran's currently diagnosed low back disability and his service/injuries therein.  There is conflicting medical evidence in this matter.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The evidence that tends to support the Veteran's claim includes a November 2006 private medical statement from Dr. B.G., a June 2009 letter from Dr. D.S., a June 2011 opinion by Dr. A.M.G. and lay statements from the Veteran's family, friends and former supervisor.

The medical statement of Dr. B.G. relating the Veteran's current back disability to service is conclusory, without explanation of rationale, and without citation or supporting data.  Therefore, it lacks probative value.  The opinion of Dr. D.S. that the low back muscle strains the Veteran experienced in service led to years of abnormal joint mechanics, which led to early degenerative changes, is likewise of little probative value.  As was later noted by the September 2011 VHA expert, Dr. D.S. "offers no specific evidence in support of this hypothetical mechanism, no timeline, and no imaging results or physical examination details to support his claim."  (The Board observes that although the September 2011 VHA opinion's etiology opinion has been deemed by the Joint Motion to be non-probative, this does not oblige the Board to ignore the September 2011 VHA expert's comments regarding the medical plausibility of other medical opinions to the extent that the VHA expert's comments do not rely upon or involve any of the mistaken factual predicate of concern in the Joint Motion.)

Significantly Dr. D. S. also does not account for other etiological factors such as the aging process.  The May 2013 VHA expert has persuasively explained that applicable medical principles indicate the Veteran's current back disability is consistent with the extent of expected disability to be attributed to typical aging.  The May 2013 VHA expert cites specific medical studies and established principles in contrast to those contrary assertions of record which are, as described by the May 2013 VHA expert, "solely testimonials and are not supported by any medical records."

The opinion of Dr. A.M.G., based on a review of the record at the Veteran's request is accompanied by explanation of rationale and citation to certain clinical data.  However, the Board finds it less than persuasive because, as was noted by the September 2011 VHA expert, Dr. A.M.G. ignores/does not account for the history of degenerative spine disease, i.e., the aging process.  Again, the May 2013 VHA expert has persuasively explained that applicable medical principles indicate the Veteran's current back disability is consistent with the extent of expected disability to be attributed to typical aging.  Furthermore, the opinion is offered in speculative terms, i.e., "It is reasonable to conceive," and "potentially impacting the spine."  Although Dr. A.M.G. states "I therefore concur ... that it is at least as likely as not that the Veteran's  in-service low back injury resulted in a chronic back condition," the express analytical predicate of this conclusion is merely that "It is reasonable to conceive of the in-service injury, as described by the Veteran, potentially impacting the spine, resulting in pathologic changes over a period of time and predisposing to recurrent episodes of low back pain."

Such evidence therefore does not support the claim of service connection.  Governing regulation and caselaw mandate that a grant of service connection may not be predicated on speculation or mere possibility.  38 C.F.R. § 3.102; see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that an illness might have been caused by service radiation exposure is insufficient to establish service connection).  See also Obert v. Brown, 5 Vet. App. 30, 33 (medical evidence that is speculative, general or inconclusive cannot be used to support a claim).

The Board does find the new May 2013 VHA opinion persuasive.  The VHA expert, an eminently qualified neurosurgeon, accounts for all evidence and etiological factors, and offers the most reasoned opinion.  He discusses what is known about the etiology of low back disability such as that at issue, and explains his analysis with citation to clinical data and supporting medical texts.  The May 2013 VHA opinion also addresses other opinions of record in this matter in the context of expressing and explaining the VHA expert's own analysis of the pertinent information.

The May 2013 VHA expert's opinion is essentially to the effect that the Veteran's current low back disability is unrelated to his incidents of muscle strain/spasm in service, but instead is attributable to the normal aging process.  For the reasons stated above, the Board finds it the most probative evidence in this matter, and persuasive.

Lay statements from a former service buddy, family, and former supervisor, submitted in support of the Veteran's claim are not sufficient to prove a causal relationship between observable back problems and his currently claimed low back disability.  While lay statements may support the occurrence of a back injury or continuity of symptoms, here, such statements corroborate both service and postservice incidents of back problems and leave uncorroborated gaps in postservice continuity.  In the absence of continuity, what remains is a medical question.  See Jandreau, 492 F3d. 1372.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Notably,, a lengthy interval between service and the first postservice clinical notation of the disability for which service connection is sought (here some 22 years) is, of itself, a factor for consideration against a finding of service connection.  While the Veteran may sincerely believe his current low back disability was initiated by an injury in service, he also is a layperson [and one with a self-interested incentive in a finding of such a nexus] and, in the absence of credible evidence of continuity of complaints, his own opinion is not competent evidence in this matter.  See Jandreau, 492 F3d. 1372.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, service connection for a low back disability must be denied.


ORDER

The appeal seeking service connection for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


